COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 GUSTAVO VALENCIA,                                §               No. 08-16-00165-CR

                              Appellant,          §                  Appeal from the

 v.                                               §                168th District Court

 THE STATE OF TEXAS,                              §             of El Paso County, Texas

                              State.              §               (TC# 20140D05521)


                                             ORDER

       The clerk’s record filed in this appeal does not include a certification of the defendant’s

right to appeal. Consequently, on October 27, 2016, the Court entered an order for the trial court

to enter a certification of the Appellant’s right to appeal as required by Rule 25.2(d) of the Texas

Rules of Appellate Procedure. See Cortez v. State, 420 S.W.3d 803 (Tex.Crim.App. 2013)(when

a certification of the right to appeal has not been entered, courts of appeals are required to order

trial court to prepare and file the certification rather than dismiss the appeal). A supplemental

record containing the certification was due to be filed in this Court by November 26, 2016. The

El Paso County District Clerk has informed the Court that the supplemental record could not be

filed because the certification has not been filed.

       The trial court’s certification of the Appellant’s right to appeal is required in order for this

appeal to continue. Further, this Court is required to ensure that the trial courts comply with the

requirements of Rule 25.2(d). Accordingly, the Court, on its own motion, extends the time for

filing the certification to December 30, 2016. Further, we abate the appeal and remand the cause

to the trial court for preparation and filing of the certification. The trial court is ORDERED to

prepare and file a certification of the Appellant’s right to appeal with the El Paso County District

                                                  1
Clerk. The certification form is included as Appendix D to the Texas Rules of Appellate

Procedure and the form is available on the Eighth Court of Appeals’ website for the convenience

of the parties and the trial court. In the event the trial court is unable to obtain the signature of the

Appellant on the certification, the trial court is directed to prepare and file the certification without

the Appellant’s signature. The Court will take steps to ensure that Appellant is informed of his

right to file a pro se petition for discretionary review.

        IT IS SO ORDERED this 30th day of November, 2016.



                                                        PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.




                                                   2